CONFESSION OF ERROR

PER CURIAM.
By way of a motion pursuant to Rule 3.800, Fla. R.Crim. P., appellant Luis O. Martinez appeals the denial of his pro se motion for credit for time served prior to sentencing for violation of injunction against domestic violence and grand theft of a motor vehicle. Martinez was given 327 days credit for time spent in jail prior *609to sentencing, but argues that he was entitled to 369 days. The State properly concedes that this cause must be remanded for the sentencing order to reflect credit for time served between the original date of incarceration, April 6, 1996 and the date of sentencing, April 10, 1997.
Remanded with instructions.